          Case 1:20-cv-03129-SDA Document 24 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          9/24/2020
 A.B. et al.,

                                Plaintiffs,
                                                              1:20-cv-03129 (SDA)
                    -against-
                                                              ORDER
 New York City Department Of Education,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

        Following a Telephone Conference, during which only Plaintiffs appeared, it is hereby

Ordered that, no later than Thursday, October 15, 2020, the parties shall file a joint letter

regarding the status of any remaining payments to Plaintiffs for the 2019-2020 school year. In

addition, the parties shall advise the Court as to whether they have reached a resolution

regarding Plaintiffs’ attorneys’ fees and, if not, set forth a proposed briefing schedule.

SO ORDERED.

DATED:          New York, New York
                September 24, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
